DETAILED ACTION

	This rejection is in response to Request for Continued Examination filed on 10/15/2021.
	Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s argument on page 10-11 of remarks filed on 10/15/2021 that the present claims provide a clear and distinct improvement to an existing technology or technological field because the claimed invention “may obviate a need for certain efforts or computing resources that otherwise would be involved in client devices leaving a listing for an item and continually performing search queries for other listings of the item without knowledge of hidden attributes. As a result, resources used by one or more machines, databases, or devices (e.g., within the environment) may be reduced"  and detecting, at a server, that an application operating at the first client device is leaving the display of the listing after the current listing view time length exceeds the average listing view time length," enables such improvement by "querying the first client device for a desired attribute value" after such detection," enables such improvement, Examiner respectfully disagrees.
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a 
Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly. (MPEP 2106.05(a)).
The specification states in a conclusory manner that the improvement to technology is reducing resources without the detail necessary to be apparent to a person of ordinary skill in the art that the claimed invention provides an improvement. It is not apparent to a person of ordinary skill in the art how computing resources are reduced when detecting a device is leaving an interface or how the need to continually perform search queries is obviated when the claim recites querying.  Detecting a conventional functioning of a computer such as a device leaving an interface based on view time does not purport to improve the functioning of the computer itself. Querying for a desired value via the client device does not obviate the need to perform search queries. The specification explicitly sets forth an improvement but in a conclusory manner, therefore the claim does not appear to improve technology. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations:
Claims 1, 11 and 20 recites 
the display of the listing...
the query…
access a database of hidden attribute values for the item and corresponding quantity range attribute values for the item listed with the first provider, the hidden attribute values and corresponding quantity range attribute values
generate a fulfillment request to the first provider based on a number of commitments and corresponding desired attribute values from the first client device, hidden attribute values and corresponding quantity range attribute values
Claims 2 and 12 recite
the quantity range attribute

Claims 8 and 18 recite
the hidden attribute values and corresponding quantity range attribute values provided by the second provider and hidden from the first client device; and generating the fulfillment request to a combination of the first provider and the second provider, based on the hidden attribute values and corresponding quantity range attribute values for the first provider and the second provider.
All dependent claims inherit the same deficiencies as independent claims. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-10 are directed to a method, claims 11-19 are directed to an apparatus, and claim 20 is directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mathematical concepts include mathematical relationships, mathematical formulas or equations, mathematical calculations.

 measuring a current listing view time length of the listing …, the current listing view time length indicating how long … has displayed the listing; 
computing an average listing view time length …;
in response to the query, receiving the desired attribute value and a commitment to the desired attribute value from …; 
accessing …hidden attribute values for the item and corresponding quantity range attribute values for the item listed with the first provider, the hidden attribute values and corresponding quantity range attribute values provided by the first provider and hidden from …
The above-recited limitations set forth an arrangement to access item data.  This arrangement amounts to certain methods of organizing human activity such as commercial and sales activities involving receiving item data such as a value and commitment (e.g. a confirmation of a monetary deposit) in response to a query, accessing multiple values related to the item that are provided by the user and hidden. This arrangement also amounts to mathematical concepts including mathematical relationships involving measuring view time length and computing an average view time length.   Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. 
In this instance, the claims recite the additional elements such as:
displaying a listing provided by a publication application at a first client device, the listing identifying an item and a corresponding disclosed attribute value provided by a first provider of the item (1, 11, 20); 
detecting, at a server, that an application operating at the first client device is leaving the display of the listing after the current listing view time length exceeds the average listing view time length (1, 11, 20); 
in response to the detecting, querying the first client device for a desired attribute value (1, 11, 20); 
generating a fulfillment request to the first provider based on a number of commitments and corresponding desired attribute values from the first client device, hidden attribute values and corresponding quantity range attribute values for the item from the first provider of the item  (1, 11, 20);
receiving …from the first client device; (1, 11, 20);
accessing a database…(1, 8, 11, 18, 20); 
the first client device (3, 4, 5, 13, 14, 15);
a second client device (4, 7, 14, 17);
processor and memory (11);
non-transitory computer-readable storage medium and computer (20).

In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims as well as all dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims as well as all dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.

In Step 2A, several additional elements were identified as additional limitations:
displaying a listing provided by a publication application at a first client device, the listing identifying an item and a corresponding disclosed attribute value provided by a first provider of the item (1, 11, 20); 
detecting, at a server, that an application operating at the first client device is leaving the display of the listing after the current listing view time length exceeds the average listing view time length (1, 11, 20); 
in response to the detecting, querying the first client device for a desired attribute value (1, 11, 20); 
receiving …from the first client device; (1, 11, 20);
generating a fulfillment request to the first provider based on a number of commitments and corresponding desired attribute values from the first client device, hidden attribute values and corresponding quantity range attribute values for the item from the first provider of the item  (1, 11, 20);
accessing a database…(1, 8, 11, 18, 20); 
the first client device (3, 4, 5, 13, 14, 15);
a second client device (4, 7, 14, 17);
processor and memory (11);
non-transitory computer-readable storage medium and computer (20).
These additional limitations, including the limitations in the independent claim and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, generating (e.g. presenting data), performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). It is well-understood, routine, and conventional in the prior art to detect a user is leaving a page based on view time (Urban, US Pub. No. 20130290117, [0045]). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35
U.S.C. 101 and 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	

Conclusion
	The prior art made of record and not relied upon that is considered relevant is Reference U cited in PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684